t c memo united_states tax_court estate of elwood h olsen deceased elwood t olsen personal representative petitioner v commissioner of internal revenue respondent docket no filed date jonathan b fellows and dennis c brown for petitioner joel d mcmahan for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in federal estate_tax with respect to the estate of elwood h olsen deceased the issue remaining for decision is whether the estate of elwood h olsen is required under sec_2044 to include in the value of elwood h olsen’s gross_estate dollar_figure the value on the applicable alternate_valuation_date of all of the assets that a certain trust held on the date of his death we hold that that estate is required under sec_2044 to include in the value of that gross_estate dollar_figure the value on the applicable_valuation_date of only certain of the as- sets that that trust held on the date of mr olsen’s death findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found except as noted below on date elwood h olsen mr olsen or decedent who was years old died testate in the state of florida elwood ty olsen ty olsen or personal representative one of decedent’s three children is the personal repre- all section references are to the internal_revenue_code in effect on the date of the death of elwood h olsen all rule references are to the tax_court rules_of_practice and procedure respondent reserved relevancy objections in the parties’ supplemental stipulation of facts to certain stipulated paragraphs therein and certain stipulated exhibits referenced in those paragraphs and attached to that supplemental stipu- lation of facts the court has given the weight if any to those stipulated para- graphs and those stipulated exhibits that the court considered appropriate sentative of the estate of mr olsen mr olsen’s estate ty olsen resided in illinois at the time he filed the petition mr olsen received a college degree in from morningside college sometimes morningside in sioux city iowa and a law degree in from the university of iowa college of law after having served in the u s navy during world war ii mr olsen received a master of laws degree from george washing- ton university in washington d c in morningside awarded him the hon- orary degree of doctor of laws in mr olsen began working for morningside college as the manager of all of that institution’s business operations sometime thereafter he served as morningside’s vice president of business until he retired in mr olsen and his spouse grace t olsen ms olsen who also received a college degree from morningside college had a history of making charitable gifts to morningside college including gifts in significant amounts mr olsen and ms olsen had three children--ty olsen le t olsen le olsen and christine a olsen christine olsen --and eight grandchildren on date mr olsen created the elwood h olsen revocable_trust eho trust he appointed himself as the trustee of that trust on the same date ms olsen created the grace t olsen revocable_trust gto trust she ap- pointed mr olsen as the trustee of that trust the substantive terms of the eho trust and the gto trust are identical the terms of the gto trust directed that on ms olsen’s death if ms olsen’s spouse survived her the trustee was to transfer certain assets of the gto trust to a so-called marital trust that in turn was to be divided into two sep- arate and distinct trusts known as marital trust a and marital trust b and a separate and distinct trust known as the family_trust thus pursuant to the terms of the gto trust on ms olsen’s death if mr olsen survived her the assets of that trust were to be distributed to the following three separate and distinct trusts in the respective amounts that the terms of that trust required marital trust a marital trust b and the family_trust the terms of the gto trust provided in pertinent part in article viii the fol- lowing with respect to the marital trust that was to be created on ms olsen’s death and that was to be divided into and funded as two separate and distinct trusts known as marital trust a and marital trust b on the death of the settlor if the settlor’s spouse survives the settlor the trustee shall place in a separate trust to be known as the marital trust an amount equal to the maximum estate_tax_marital_deduction less the value for federal estate_tax purposes of the sum of a all other items of property includable in the settlor’s gross_estate for federal estate_tax purposes which qualify for the marital_deduction and which pass or have passed to the settlor’s spouse under other provisions of this trust under the settlor’s will by right_of_survivorship with respect to jointly owned property under settlement arrangements relating to life_insurance_proceeds not payable to this trust or otherwise and b the amount necessary to increase the set- tlor’s taxable_estate sufficiently to fully utilize all available credits for federal estate_tax purposes provided that the credit_for_state_death_taxes shall be taken into account only to the extent that it does not result in an increase in state_death_taxes otherwise payable in computing this amount values as finally determined for federal estate_tax purposes shall control the trustee shall have the discretion to distribute property in cash or in_kind to this trust pro- vided that the trustee shall value the assets at fair_market_value on the date of distribution there shall not be allocated to this trust any property or the proceeds of any property which does not qualify for the estate_tax_marital_deduction or as terminable_interest property sub- ject to election by the applicable fiduciary of the settlor’s estate to qualify for the marital_deduction or which is subject_to foreign death taxes the settlor intends that the value for federal estate_tax purposes of the property of this trust shall be available for the marital deduc- tion allowed by the federal estate_tax law applicable at the settlor’s death and all questions in connection with this separate trust shall be resolved accordingly to this end the powers and discretions of the trustee with respect to property in this trust shall not be exercised except in a manner consistent with the settlor’s intentions in further- ance of said intention the trustee shall upon demand of the settlor’s spouse convert or make productive any unproductive property held in this trust the trustee is directed to divide the marital trust into two separate trusts to be referred to as marital trust a and marital trust b the trustee shall place in marital trust a_trust assets hav- ing a value of one million dollars dollar_figure reduced by the amount of generation skipping tax exemption allocated to transfers made by the settlor during lifetime the remaining trust property shall be distributed to marital trust b the trustee is directed as follows with respect to each marital trust a marital trust a the trustee is directed as follows with respect to marital trust a i the trustee shall pay the net_income to the settlor’s spouse during such spouse’s lifetime in periodic in- stallments to be paid to the settlor’s spouse not less frequently than annually ii the trustee shall in addition pay to or apply for the benefit of the settlor’s spouse so much of the princi- pal of this trust as the trustee determines to be advis- able to provide for the health education support and maintenance of the settlor’s spouse iii upon the death of the settlor’s spouse the trustee shall pay the income for the period between the last income distribution date and the date of the death of the settlor’s spouse as the settlor’s spouse shall ap- point by an instrument in writing delivered to the trustee during such spouse’s lifetime executed after the settlor’s death referring specifically to the power herein given to the settlor’s spouse upon the death of the settlor’s spouse if or to the extent that the set- tlor’s spouse does not exercise this power to appoint the trustee shall distribute such income to such spouse’s estate the trustee shall pay the then re- maining principal according to the terms and condi- tions and as a part of the generation skipping trust described in a subsequent article of this trust b marital trust b the trustee is directed as follows with respect to marital trust b i the trustee shall pay the net_income to the settlor’s spouse during such spouse’s lifetime in periodic in- stallments to be paid to the settlor’s spouse not less frequently than annually ii the trustee shall in addition pay to or apply for the benefit of the settlor’s spouse so much of the princi- pal of this trust as the trustee determines to be advis- able to provide for the health education support and maintenance of the settlor’s spouse iii upon the death of the settlor’s spouse the trustee shall pay the income for the period between the last income distribution date and the date of the death of the settlor’s spouse as the settlor’s spouse shall ap- point by an instrument in writing delivered to the trustee during such spouse’s lifetime executed after the settlor’s death referring specifically to the power herein given to the settlor’s spouse upon the death of the settlor’s spouse if or to the extent that the settlor’s spouse does not exercise this power to ap- point the trustee shall distribute such income to such spouse’s estate the trustee shall pay the then re- maining principal according to the terms and condi- tions and as a party of the family_trust described in a subsequent article of this trust the terms of the gto trust provided in pertinent part in article x the fol- lowing with respect to the family_trust that was to be created and funded as a separate and distinct trust on ms olsen’s death upon the death of the settlor the trust property the words trust property shall include all property held in trust under this instrument except that property if any which is required to be placed in a separate trust or distributed pursuant to any preceding article shall be held in trust or disposed of as follows until the death of the settlor’s spouse the trustee shall from time to time pay to or apply for the benefit of the settlor’s spouse so much of the income and principal of the trust as the trustee deter- mines to be advisable to provide for the health education support and maintenance of the settlor’s spouse upon the death of the settlor’s spouse or upon the death of the settlor if the settlor’s spouse predeceases the settlor the trustee shall divide the family_trust into as many equal shares as there are then living children of the settlor and deceased children of the settlor who have left issue then surviving each of which shares shall consti- tute a separate trust each share created on account of a living child of the settlor shall be held or disposed of in accordance with sec_2 of this article each share created on account of issue of a de- ceased child of the settlor shall be held or disposed of in accordance with sec_3 of this article each share created on account of a living child of the settlor shall be distributed to such child free of this trust each share created on account of the then living issue of a de- ceased child of the settlor shall be further divided into as many equal shares as there are then living children of a deceased child of the settlor hereinafter grandchild or grandchildren and deceased grandchildren who have left issue then surviving each share created on account of a then living grandchild who has attained the age of twenty-one years shall be distributed to such grandchild free of the trust each share created on account of the then living issue of a deceased grandchild shall be distributed free of this trust to the issue per stirpes of such deceased grandchild each share created on account of each other living grandchild shall be held by the trustee in a separate trust in accordance with the following provisions a the trust property shall be distributed to such grandchild when such grandchild attains the age of twenty-one years b pending final distribution the trustee shall pay to or apply for the benefit of such grandchild so much of the income and principal of the trust as the trustee deems necessary to provide for the health support education and maintenance of such grandchild c upon the death of such grandchild the trustee shall pay the trust property to such person or persons or the estate of such grandchild as such grandchild shall appoint by a will referring specifically to the power herein given to such grandchild if such grandchild dies before attaining the age of twenty-one years not having exercised such power_of_appointment the trustee shall distribute the trust prop- erty to the issue of such deceased grandchild per stirpes and if no issue of such deceased grandchild is then living the trustee shall distribute the trust property to the issue per stirpes of such deceased grandchild’s parent and if no issue of such deceased grandchild’s parent is then living the trustee shall distribute the trust property to the settlor’s issue per stirpes provided that an issue of the settlor who is then entitled to the income under any other trust estab- lished by this article shall not receive his or her share out- right but such share shall be added to the principal of such other trust and be governed accordingly for purposes of this provision the term parent shall be restricted to refer only to a child of the settlor notwithstanding any of the foregoing provisions of this trust the trustee shall distribute the principal of this trust as the settlor’s spouse shall appoint by an instrument in writing delivered to the trustee during such spouse’s lifetime or by such spouse’s last will and testament to any one or more of the settlor’s children or grand- children charitable_trust or organization which is exempt from in- come tax under sec_501 of the internal_revenue_code_of_1986 as amended at the time of each transfer the power_of_appointment herein granted to the settlor’s spouse is a special power of appoint- ment and the settlor’s spouse is expressly precluded from appointing to such selfsame spouse or the creditors of such spouse or the estate of such spouse or the creditors of the estate of such spouse except to the extent otherwise specifically provided for under this article the terms of the gto trust provided in pertinent part in article ix the following with respect to the so-called generation skipping trust to which pursuant to article viii paragraph a iii the remaining principal of marital trust a was to be transferred on the death of ms olsen’s surviving_spouse the trustee shall divide the trust property into as many equal shares as there are then living children of the settlor and deceased children of the settlor who have left issue then surviving each of which shares shall constitute a separate trust each share created on account of each living child of the set- tlor shall be allocated to such child and shall be held by the trustee in a separate trust in accordance with the following provisions the child for whom such trust is created shall be the sole trustee of such trust with the exception of any trust created on account of chris- tine a olsen in which case the current designated trustee shall continue to serve a the trustee in its sole and uncontrolled discretion may pay to or apply for the benefit of such child and his or her issue so much of the income and principal of the trust as the trustee deems necessary or advisable to provide for the support health education and maintenance of such child or issue b upon the death of such child if such child is survived by issue the then remaining principal and undistributed in- come shall be allocated to such issue and shall be held by the trustee in a separate trust in accordance with the pro- visions of sec_3 of this article c in the event no issue of such deceased child is then living the trustee shall pay the then remaining principal and un- distributed income to the settlor’s issue per stirpes pro- vided however than an issue of the settlor who is then entitled to the income under any other trust established by this article shall not receive his or her share outright but such share shall be added to the principal of such other trust and be governed accordingly d notwithstanding any of the foregoing provisions of this trust the trustee shall distribute the principal of this trust in such amounts or proportions and in trust or outright and under such conditions as such child shall appoint by an in- strument in writing delivered to the trustee during such child’s lifetime or by such child’s last will to any one or more of such child’s children or grandchildren the power_of_appointment herein granted to such child is a special_power_of_appointment and such child is expressly preclud- ed from appointing to such child or the creditors of such child or the estate of such child or the creditors of the estate of such child each share created on account of the then living issue of a deceased child of the settlor shall be further divided into as many equal shares as there are then living children of a deceased child of the settlor hereinafter grandchild or grandchildren and de- ceased grandchildren who have left issue then surviving each share created on account of a then living grandchild who has attained the age of twenty-one years shall be distributed to such grandchild free of the trust each share created on account of the then living issue of a deceased grandchild shall be distributed free of this trust to the issue per stirpes of such deceased grandchild each share cre- ated on account of each other living grandchild shall be held by the trustee in a separate trust in accordance with the following provi- sions a the trust property shall be distributed to such grandchild when such grandchild attains the age of twenty-one years b pending final distribution the trustee shall pay to or apply for the benefit of such grandchild so much of the income and principal of the trust as the trustee deems necessary to provide for the health support education and maintenance of such grandchild c upon the death of such grandchild the trustee shall pay the trust property to such person or persons or the estate of such grandchild as such grandchild shall appoint by a will referring specifically to the power herein given to such grandchild if such grandchild dies before attaining the age of twenty-one years not having exercised such power_of_appointment the trustee shall distribute the trust prop- erty to the issue of such deceased grandchild per stirpes and if no issue of such deceased grandchild is then living the trustee shall distribute the trust property to the issue per stirpes of such deceased grandchild’s parent and if no issue of such deceased grandchild’s parent is then living the trustee shall distribute the trust property to the settlor’s issue per stirpes provided that an issue of the settlor who is then entitled to the income under any other trust estab- lished by this article shall not receive his or her share out- right but such share shall be added to the principal of such other trust and be governed accordingly for purposes of this provision the term parent shall be restricted to refer only to a child of the settlor notwithstanding any of the foregoing provisions of this trust the trustee shall distribute the principal of this trust as the settlor’s spouse shall appoint by an instrument in writing delivered to the trustee during such spouse’s lifetime or by such spouse’s last will and testament to any one or more of the settlor’s children or grand- children the power_of_appointment herein granted to the settlor’s spouse is a special_power_of_appointment and the settlor’s spouse is expressly precluded from appointing to such selfsame spouse or the creditors of such spouse or the estate of such spouse or the creditors of the estate of such spouse except to the extent otherwise specifi- cally provided for under this article on date mr olsen amended the terms of the eho trust in three respects on the same date ms olsen amended the terms of the gto trust in one respect the amendments that mr olsen made on date to the terms of the eho trust reduced the bequest under that trust to morningside by the amounts that mr olsen had directed that that institution was to receive as the beneficiary of a certain annuity account and certain retirement accounts that he maintained eliminated the requirement in the eho trust instrument regarding equalization of lifetime gifts to members of mr olsen’s family and provided directions regarding the funding of certain shares in a certain trust known as the family_trust that was to be funded on mr olsen’s death with certain property that the eho trust held at that time the amendment that ms olsen made on date to the terms of the gto trust eliminated the requirement in that trust regarding equalization of lifetime gifts to members of ms olsen’s family on date ms olsen died at the time of her death the gto trust held certain assets of ms olsen mr olsen continued to serve as the trustee of the gto trust after ms olsen’s death until his death on date mr olsen the personal representative of the estate of ms olsen ms olsen’s estate signed and filed form_706 united_states estate and generation- skipping transfer_tax return ms olsen’s estate_tax_return for ms olsen’s estate in that return mr olsen reported that the total value of the assets that the gto trust held on the date of ms olsen’s death was dollar_figure and that those assets were to be distributed as follows dollar_figure million to marital trust a dollar_figure to marital trust b and dollar_figure to the family_trust in ms olsen’s estate_tax_return mr olsen reported in schedule m-- bequests etc to surviving_spouse schedule m that pursuant to a formula marital_deduction article viii grace t olson sic revocable_trust a return preparer also signed ms olsen’s estate_tax_return dollar_figure million in marital trust a and dollar_figure in marital trust b or a total of dollar_figure were to pass to mr olsen ms olsen’s surviving_spouse in ms olsen’s estate_tax_return mr olsen made an election under sec_2056 with respect to the respective assets that pursuant to the terms of the gto trust were to be distributed to marital trust a and marital trust b we shall some- times refer to the assets with respect to which mr olsen made an election under sec_2056 as qualified_terminable_interest_property or qtip in ms olsen’s estate_tax_return mr olsen claimed a deduction of dollar_figure from schedule m with respect to the qualified_terminable_interest_property the value of qtip assets in ms olsen’s gross_estate that mr olsen re- ported in ms olsen’s estate_tax_return wa sec_71 percent of the total value of all of the assets that mr olsen reported in that return that the gto trust held on the date of ms olsen’s death after claiming a marital_deduction of dollar_figure deductions totaling dollar_figure for funeral_expenses and ms olsen’s debts and an allowable unified_credit of dollar_figure mr olsen reported zero tax in ms olsen’s estate_tax_return during mr olsen’s lifetime after ms olsen’s death mr olsen did not as required by the terms of the gto trust segregate the gto trust into the three separate and distinct trusts marital trust a marital trust b and the family_trust and fund them nor did mr olsen send to the beneficiaries of the gto trust any annual accountings for that trust on date the value of the gto trust had increased to dollar_figure during mr olsen’s lifetime after ms olsen’s death mr olsen as trustee of the gto trust made the following three significant withdrawals from that trust that totaled dollar_figure gto trust withdrawals in date mr olsen a sec_5 trustee of the gto trust withdrew dollar_figure that he used to make a charitable con- tribution to morningside college date gift to morningside in date mr olsen as trustee of the gto trust withdrew dollar_figure that he used to make another charitable_contribution to morningside date gift to morningside the parties incorrectly stipulated the total of the three significant with- drawals from the gto trust to be dollar_figure the correct total is dollar_figure at the respective times mr olsen as trustee of the gto trust made the gto trust withdrawals he held certain funds in his individual name or in the name of the eho trust mr olsen claimed a charitable_contribution_deduction for the date gift to morningside in form_1040 u s individual_income_tax_return form_1040 that he filed mr olsen claimed a charitable_contribution_deduction for the date gift to morningside in form_1040 that he filed on date mr olsen as trustee of the gto trust withdrew dollar_figure that he deposited into one of his accounts on date mr olsen amended the eho trust instrument in two respects those amendments eliminated from the eho trust instrument certain provisions in which mr olsen had made conditional gifts to morningside because he had taken care of morningside college by gifts made after the dates of execution date and amendment date of the eho trust and replaced the phrase ‘one million dollars dollar_figure ’ in article x - generation skipping trust by the phrase ‘two million dollars dollar_figure ’ so as to take advantage of current limits on tax-favored generation skipping trusts after mr olsen died ty olsen the personal representative of mr olsen’s estate did not find any records of mr olsen in which mr olsen indicated whether mr olsen had made the gto trust withdrawals pursuant to a particu- lar provision or authority granted in the gto trust instrument and whether the source s of the gto trust withdrawals had been marital trust a marital trust b and or the family_trust on date after mr olsen’s death ty olsen who is not only the personal representative of mr olsen’s estate but also the successor trustee of the gto trust sent a letter ty olsen’s date letter addressed to his siblings le olsen and christine olsen mr olsen’s children but not to the grandchildren of ms olsen and mr olsen in that letter ty olsen informed his siblings that it appeared that mr olsen as trustee of the gto trust did not create and fund after ms olsen died three separate and distinct trusts marital trust a marital trust b and the family_trust although the terms of the gto trust required him to do so in that letter ty olsen further advised his siblings that by that letter he as successor trustee of the gto trust was creating the three separate and distinct trusts marital trust a marital trust b and the family_trust and was funding the family_trust with all of the assets that the gto trust held that was because in ty olsen’s view as successor trustee of the gto trust the sources of the gto trust withdrawals totaling dollar_figure in and respectively were marital trust a and marital trust b ty olsen’s date letter stated this sets forth an allocation of assets which i as successor trustee have made in respect of the grace t olsen trust gto trust this represents a change in certain respects of some things we dis- cussed when i was in sioux city in may so i want to set it forth in some detail i have been thinking about this all summer i did not ty olsen le olsen christine olsen and the grandchildren of mr olsen and ms olsen were beneficiaries of marital trust a marital trust b and the family_trust fully understand the history of the gto trust in may and i think i understand it better now the underlying problem is one which we discussed in may the gto trust instrument provides that the assets of the gto trust are to be split into a family_trust and a marital trust the family_trust assets are not subject_to estate_tax on dad’s death and the beneficia- ries are the children ty le and chris the marital trust assets are subject_to estate_tax on dad’s death as part of his estate and the ben- eficiaries include the grandchildren thus there is a difference in es- tate tax treatment and also a difference in beneficial_interest between the family_trust and the marital trust the problem is compounded by the fact that dad withdrew a substantial part of the asset of the gto trust from the trust so the resulting question is which of the assets remaining in the gto trust if any are family_trust assets not subject_to estate_tax and distributable to the children and which if any are marital trust assets subject_to estate_tax and distributable to grandchildren the source of the problem is that dad appears never to have made a clear split of the assets of the gto trust after mom’s death there is no special formality which needs to be followed in order to make such a split--a document in a safe deposit box or a letter to an attorney or the beneficiaries would be sufficient i have investigated this fur- ther since we discussed the issue in may i went again through dad’s papers looking for some paper trail i found a letter from david nielsen the omaha attorney who drafted the gto trust reminding dad that he needed to make the split that letter referred to another letter he had written to dad reminding him to make the split i wrote a letter to nielsen a couple of weeks ago asking if he had any record in his files of what had been done i got a call from nielsen yester- day he stated that he had gone through his files and found the two letters advising dad to make the split but had not found anything from dad stating which assets were allocated to the family_trust and which to the marital trust it remains possible that dad did make a split but if so the record of it has been lost i note that it should have been possible to reconstruct the split of assets from the gto trust tax returns filed since mom’s death since separate returns should have been filed for the family_trust and for each of marital trusts a and b dad did file a gto trust tax_return for which appears to have included all income from the gto trust the return used the employer_identification_number of the family_trust but since the return reported all of the income of the gto trust including the marital trust portions i conclude only that dad had not split up the assets as of the end of the year in subsequent years dad included all of the income to the gto trust in his own tax returns this was technically incorrect but probably did not substantially affect the resulting total_tax liability i think that i as successor trustee under the gto trust am still obli- gated to split up the assets of the gto trust assuming that dad did not make the split the language of the trust instrument is as follows on the death of the settlor gto if the settlor’s spouse sur- vives the settlor the trustee shall place in a separate trust to be known as the marital trust an amount equal to the maximum estate_tax_marital_deduction article viii sec_1 the family_trust consists of all of the trust property except that property if any which is required to be place d in a separate trust the marital trust or distributed pursuant to any preceding article article x thus the trustee is required to place assets up to a certain value in the marital trust on the death of the settlor and everything else goes into the family_trust the requirement that the split up of assets be made on the death of the settlor means pre- sumably within a reasonable_time after the death of the settlor and eight years after death may not be considered to be within a reason- able time but there is nothing in the trust instrument which appears to relieve the trustee of the obligation to make the split by reason alone of the lapse of time i conclude that i have to make the split now and i am doing it by way of this letter in making the split i am mindful of the uncertainty as to whether dad made the split himself while he was trustee of the gto trust and the record of his doing so has been lost assuming that he did make the split it is almost certainly the case that the assets remaining in the gto trust after the various withdrawals he made over the years should be treated as family_trust assets to the extent possible the purpose of mom and dad’s estate plan was to minimize estate_tax and withdrawals from the gto trust would increase overall estate_tax if they came out of the family_trust but would be estate-tax-neutral if they came out of the marital trust dad would not have withdrawn assets from the family_trust unless absolutely necessary and in fact it never was absolutely necessary i have reviewed what dad actually did with the assets of the gto trust i got from northern trust securities account statements going back to the year and i have spent some time examining and analyzing them i do not have good records for the vanguard ac- counts but i have pieced together what happened from the available records in what i consider to be a satisfactory way the marital trust should have been funded on or about date the assets in the gto trust on date and their values on that date were essentially as follows northern trust securities acct vanguard accts fidelity acct hanauer acct dollar_figure dollar_figure dollar_figure dollar_figure est the total value is accordingly about dollar_figure million the marital trust should have been funded at an amount equal to the marital_deduction taken on the estate_tax_return filed on behalf of mom’s estate dollar_figure the remainder about dollar_figure million should have gone to fund the family_trust dad withdrew assets from the gto trust basically for two purposes to make charitable gifts to morningside college and to make gifts to family members the total withdrawals for morningside college totalled about dollar_figure million the withdrawals for other purposes including gifts to family members totalled about dollar_figure the details are as follows in the summer of dad transferred to morningside college the following assets from the gto trust’s northern trust securities ac- count sh ge dollar_figure sh putnam am govt fd dollar_figure sh van kampen hi-yield fd dollar_figure sh aim aggressive grwth fd sh eaton vance prime res dollar_figure sh fidelity lo-price stk fd total value at date of gift dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _________________ dollar_figure _________________ dollar_figure dollar_figure no other large withdrawals were made from the northern trust securities account between the time the account was established in february of and the date of dad’s death in february of he did withdraw income from time to time and i have not gone over the records in sufficient detail to exclude smaller withdrawals in con- nection with gifts to family members after the withdrawals in the northern trust securities account had a value of dollar_figure value so that the total value of the withdrawals plus the remaining assets in the northern trust securities account at the time the total shown in ty olsen’s date letter is incorrect the withdrawals were made was just under dollar_figure million versus the dollar_figure7 million estate_tax_value at the time of dad’s death the northern trust securities account had a value of dollar_figure value the northern trust securities account is now and has always been invested primarily in high quality bonds and mutual funds this accounts for its stable value over the years the assets in the hannauer account appear to have been transferred to you christine and to mikey some time in they may actually have gone into the wachovia transfer-on-death account which was distributed to you shortly after dad’s death the fidelity account referred to in the estate_tax_return appears to have been held as a separate asset in the northern trust securities account after sometime in as to the vanguard accounts in may of dad transferred sh of the vanguard index fund held by the gto trust to morningside college the value was dollar_figure in addition in the summer of he transferred to morningside college the following positions of the gto trust in vanguard funds sh vanguard explorer sh vanguard intl grwth sh vanguard morgan grwth sh vanguard u s grwth sh vanguard windsor ii total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure __________ dollar_figure the grand total of the vanguard withdrawals made for gifts to morningside college was just over dollar_figure after the withdrawals in the value of vanguard accounts held by the gto trust was approximately dollar_figure dad cashed in the remaining gto trust vanguard accounts in their value at that time was dollar_figure the purpose was to raise cash to make annual gifts to family members at the time of dad’s death the vanguard accounts had accordingly been closed the conclusion is that the assets withdrawn from the gto trust were northern trust securities account dollar_figure value vanguard accounts total dollar_figure estate t a x value ____________ dollar_figure i hereby allocate the assets held by the gto trust in vanguard ac- counts and all of the assets dad withdrew from the gto trust and contributed to morningside college in the summer of except for the dollar_figure shares of the putnam american government fund so contributed to the marital trust the remainder of the assets in the northern trust securities together with the dollar_figure shares of the putnam american government fund are accordingly family_trust assets so that in particular all assets currently held in the northern trust securities account maintained by the gto trust are family_trust assets since all of the assets of the marital trust have been withdrawn from the trust it is unnecessary to specify the division of assets between marital trust a and marital trust b a few closing remarks first this is different from the approach i proposed in may in that the assets currently held in the gto trust will be distributed to the three of us regardless of what the irs does the irs may claim that it is not bound by the allocation of assets made here and take the position that part or all of the assets currently held in the gto trust’s account with northern trust securities are subject_to estate_tax if so we will have to decide whether and to what extent to fight the irs over the see supra note issue but after the fight is over the remaining assets in the gto trust will be distributed to the three of us in equal shares free of the trust and no portion will go to our children as would have been the case if some of the assets were marital trust a assets second i changed my mind about this because i think i am obligated under the trust instrument to make a determination on the issue rather than in effect to leave it open pending irs review as we had dis- cussed earlier and i think that the allocation i make here is the only one which makes sense in light of mom’s and dad’s estate plan and what dad actually did in fact my guess is that he thought that it made sense to withdraw the assets from the gto trust which were in any event going to be part of his estate--the marital trust assets--so as to simplify matters to the extent possible the dollars match up so closely that it is hard to believe that he did not have this in mind if he made a written record of his decision however it is now lost third if you think that my decision is incorrect or if you otherwise wish your share of the gto trust assets to go directly to your child- ren i suggest that you consider executing still another disclaimer of your interest in the family_trust created under article x of the gto trust i do not plan to disclaim but you may wish to if you do wish to disclaim i will be happy to prepare and to send you an appropriate disclaimer form you should let me know as soon as possible fourth i am going to send a copy of this letter to each of my daugh- ters since their interests are affected and since i want to keep them informed i propose to let you communicate with your children in whatever way you see fit fifth i apologize for being slow on this my excuse is that i have struggled with this issue the beneficiaries of the gto trust who were also the beneficiaries of the eho trust did not object to the allocations and positions that ty olsen took in ty olsen’s date letter on date ty olsen as the personal representative of dece- dent’s estate filed form_706 mr olsen’s estate_tax_return in that return ty olsen did not include any portion of the value of the gto trust in the value of mr olsen’s gross_estate respondent issued a notice_of_deficiency notice with respect to mr olsen’s estate in that notice respondent determined to include in the value of mr olsen’s gross_estate under sec_2044 the dollar_figure which respondent deter- mined was the value of the gto trust as of decedent’s date of death that is allocable to marital trust a and marital trust b opinion the estate bears the burden of establishing that the determination in the notice as modified is erroneous see rule a welch v helvering u s respondent stipulated that the value of the gto trust on the applicable alternate_valuation_date was dollar_figure not dollar_figure as respondent determined in the notice see supra note the parties agree that the value of all of the assets that the gto trust held on the applicable alternate_valuation_date was dollar_figure that this case was submitted fully stipulated does not change that burden or the effect of a failure of proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir it is respondent’s position that the estate is required under sec_2044 to include in the value of mr olsen’s gross_estate dollar_figure the value on the applicable alternate_valuation_date of all of the assets that the gto trust held on the date of mr olsen’s death as pertinent here sec_2044 requires the estate to include in the value of mr olsen’s gross_estate the value of any property in which he had a qualifying_income_interest_for_life if a deduction was allowed with respect to the transfer of the property to him by reason of sec_2056 see sec_2044 and b a it is respondent’s alternative position that under estate of soberdash v commissioner tcmemo_1997_362 wl the estate is required to include in the value of mr olsen’s gross_estate dollar_figure the value on the applicable alternate_valuation_date of percent of the assets that the gto trust held on the date of mr olsen’s death see infra note the terms of the gto trust required the trustee of that trust mr olsen to transfer to marital trust a and marital trust b the minimum pecuniary amount necessary to claim a marital_deduction under sec_2056 in an amount that would result in the elimination of any estate_tax with respect to ms olsen’s estate in ms olsen’s estate_tax_return mr olsen the personal representative of her estate made a qtip_election under sec_2056 and claimed a marital_deduction of dollar_figure the parties agree that the respective values of any assets that marital trust a and marital trust b sometimes collectively marital trusts held on the date of mr olsen’s death are includible in the value of his gross_estate under sec_2044 and that the respective values of any assets that the family_trust held on that date are not includible in the value of his gross_estate however after ms olsen died mr olsen as trustee of the gto trust did not segregate the gto trust into the three separate and distinct trusts marital trust a marital trust b and the family_trust and fund them as required by the terms of that trust as a result resolu- tion of the issue presented under sec_2044 is not as straightforward as it would have been if mr olsen had done so resolution of the issue presented under sec_2044 is further complicated by the following facts after ms olsen died mr olsen as trustee of the gto trust made the following three significant withdrawals from that trust that totaled dollar_figure in date mr olsen as trustee of the gto trust withdrew dollar_figure that he used to make a charitable_contribution to morningside college at the respective times mr olsen as trustee of the gto trust made the gto trust withdrawals he held certain funds in his individual name or in the name of the eho trust mr olsen claimed a charitable_contribution_deduction for the date gift to morningside in form_1040 that he filed in date mr olsen as trustee of the gto trust withdrew dollar_figure that he used to make another charitable_contribution to morningside on date mr olsen as trustee of the gto trust withdrew dollar_figure that he deposited into one of his accounts moreover mr olsen as trustee of the gto trust did not provide any accountings for the gto trust withdrawals to that trust’s beneficiaries in addition after mr olsen died ty olsen the personal represen- tative of mr olsen’s estate and the successor trustee of the gto trust did not find any records of mr olsen in which mr olsen indicated whether he had made the gto trust withdrawals pursuant to a particular provision or authority granted in the gto trust instrument and whether the source s of the gto trust withdrawals was were marital trust a marital trust b and or the family_trust it is the position of the estate that the marital trusts should not be consid- ered to have held any assets of the gto trust on the date of mr olsen’s death that the family_trust should be considered to have held all of the assets of the gto trust on that date and that consequently the value of none of the assets that the gto trust held on the date of mr olsen’s death is includible in the value of his gross_estate mr olsen claimed a charitable_contribution_deduction for the date gift to morningside in form_1040 that he filed it is the position of respondent that the family_trust should not be consid- ered to have held any of the assets of the gto trust on the date of mr olsen’s death that the marital trusts should be considered to have held all of the assets of the gto trust on that date and that consequently the respective values of all of the assets that the gto trust held on the date of mr olsen’s death are includible in the value of his gross_estate in support of its position that no portion of the assets of the gto trust is includible in mr olsen’s estate the estate advances various contentions and argu- ments we have considered all of the contentions and arguments of the estate we address in detail the principal contentions and arguments of the estate that are rele- vant to our resolution of the issue presented under sec_2044 and that are based upon facts established by the recorddollar_figure it is respondent’s alternative position that the family_trust should be deemed to hold percent of the assets that the gto trust held on the date of mr olsen’s death and that the marital trusts should be deemed to hold percent of the assets that the gto trust held on that date see supra note among the arguments that the estate advances in support of its position on the issue presented under sec_2044 and that we do not address in any detail are that r espondent’s position contravenes the intent expressed in grace’s ms olsen’s estate plan ie the gto trust instrument to utilize her unified_credit under sec_2010 for the benefit of her descendants that mr olsen breached his fiduciary duties as trustee of the gto trust and that the beneficiaries of that trust had claims against the estate because of those breaches that they did not continued in support of the estate’s position that the value of none of the assets of the gto trust held on the date of mr olsen’s death is includible in the value of his gross_estate the estate argues on brief that the gto trust w ithdrawals should be treated as having come from the marital trusts based on the settlor’s ms olsen’s intent expressed in grace’s trust gto trust instrument and based on the trustee’s mr olsen’s duty to minimize estate_taxes for the benefit of the remainder benefi- ciaries if the withdrawals are treated as having come from the mari- continued pursue in the light of certain actions that ty olsen the personal representative of mr olsen’s estate and the successor trustee of the gto trust took after mr olsen died including his action to allocate the remaining dollar_figure balance of grace’s trust gto trust to the family_trust with respect to the estate’s alle- gations regarding ms olsen’s intent expressed in the gto trust instrument suf- fice it to say that the estate of ms olsen used the unified_credit in ms olsen’s estate_tax_return to the extent necessary to reduce that estate’s estate_tax liability to zero that as the parties agree any assets in the family_trust at mr olsen’s death are not includible in the value of his gross_estate and that as discussed below it was ms olsen’s intent as explicitly provided in article x paragraph of the gto trust to require the trustee of that trust mr olsen to distribute the principal of the family_trust as her surviving_spouse mr olsen appointed to charitable organizations exempt from federal_income_tax tax such as morningside college with respect to the estate’s allegations regarding mr olsen’s breaches of his fiduciary duties as trustee of the gto trust and the actions that ty olsen took after mr olsen died we conclude that those allegations are irrelevant to our resolution of the issue presented under sec_2044 see estate of soberdash v commissioner wl at moreover on the record before us we find that the estate did not carry its burden of establishing that mr olsen breached any such duties and that the beneficiaries of the gto trust had any legally enforceable claims against mr olsen’s estate tal trusts the marital trusts were thereby effectively depleted by the time elwood mr olsen died and therefore the re- maining balance of grace’s trust would be allocated to the family_trust in support of respondent’s position that the respective values of all of the assets that the gto trust held on the date of mr olsen’s death are includible in the value of his gross_estate respondent argues in respondent’s opening brief a ll of the gto trust assets remaining at decedent’s death are includible in his estate because the internal_revenue_service correctly determined that the prior distributions from the gto trust gto trust withdrawals were properly appointed pursuant to mr olsen’s inter_vivos power_of_appointment from the family_trust to charity and for his personal benefit in accordance with the provisions of the gto trust respondent expands on the foregoing argument in respondent’s answering brief as follows throughout petitioner’s brief petitioner describes the decedent elwood h olsen mr olsen and his predeceased wife grace t olsen mrs olsen as generous contributors to morningside col- lege and other charitable organizations a significant portion of petitioner’s brief is devoted to describing mr olsen as nothing short of an exemplary philanthropist mr and mrs olsen’s pattern of according to the estate sec_20_2044-1 estate_tax regs supports the proposition that the gto trust withdrawals can be treated by elwood’s decedent’s personal representative as having been made from the marital trusts we disagree neither those regulations nor the facts established by the record support that assertion of the estate in this connection we note that the es- tate has failed to carry its burden of establishing that it satisfies the requirements of sec_20_2044-1 estate_tax regs magnanimous charitable donations is consistent with the terms of the grace t olsen revocable_trust gto trust in that mr and mrs olsen specifically created the trusts in a manner which gave mr olsen the unique ability to direct charitable donations from the family_trust thus respondent’s determination that mr olsen’s withdrawals gto trust withdrawals depleted the family_trust is correct both as a matter of law and on the face of the gto trust documents themselves in fact mr and mrs olsen ensured that their pattern of charitable donations would continue by including the gto trust provisions in article x paragraph that provided a special_power_of_appointment permitting mr olsen as trustee to distribute principal of the family_trust to charitable trusts or other sec_501 organizations petitioner’s brief ignores these important provisions in a contorted effort to exclude qualified_terminable_interest_property qtip from decedent’s gross_estate by claiming with no evidentiary support that decedent mismanaged the trusts s ection b b ii ii prohibits a person from having a power to appoint qtip to any person other than the surviving_spouse as discussed in respondent’s opening brief the possibility of mis- management of the trusts has no bearing on the inclusion of qtip under sec_2044 the estate counters respondent’s argument about mr olsen’s authority un- der article x paragraph of the gto trust instrument by contending inter alia that mr olsen did not have an inter_vivos power_of_appointment over the family_trust that the family_trust had not been funded at the time of the gto trust with- drawals and that mr olsen was not permitted to appoint assets of the family_trust for his personal benefit on the record before us we agree with respondent that dollar_figure of the gto trust withdrawals should be considered to have been made from the family_trust and with the estate that dollar_figure of those withdrawals should be considered to have been made from the marital trusts ms olsen’s intent as expressed in the gto trust instrument that she created included providing mr olsen with the authority as her surviving_spouse to appoint principal of the family_trust to inter alia one or more tax-exempt charitable organizations such as morningside college and to pay to or apply for the benefit of ms olsen’s surviving_spouse mr olsen so much of the principal of the marital trusts as the trustee mr olsen determined to be advisable to provide for the health education support and maintenance of that surviving_spouse the following provision in article x paragraph of the gto trust instru- ment explicitly authorized mr olsen as trustee to distribute principal of the fam- we agree with respondent that the respective withdrawals totaling dollar_figure that mr olsen as trustee of the gto trust made in date and date and that he used to make charitable_contributions to morningside col- lege are consistent with article x paragraph of the gto trust relating to distributions from the family_trust we agree with the estate that the withdrawal of dollar_figure that mr olsen as trustee of the gto trust made in date and that he deposited into one of his accounts is consistent with article viii paragraph a ii and b ii of the gto trust relating to distributions from marital trust a and marital trust b re- spectively ily trust to inter alia one or more tax-exempt charitable organizations such as morningside college notwithstanding any of the foregoing provisions of this trust the trustee shall distribute the principal of this trust as the settlor’s spouse shall appoint by an instrument in writing delivered to the trustee during such spouse’s lifetime or by such spouse’s last will and testament to any one or more of the settlor’s children or grand- children charitable_trust or organization which is exempt from in- come tax under sec_501 of the internal_revenue_code_of_1986 as amended at the time of each transfer the power_of_appointment herein granted to the settlor’s spouse is a special power of appoint- ment and the settlor’s spouse is expressly precluded from appointing to such selfsame spouse or the creditors of such spouse or the estate of such spouse or the creditors of the estate of such spouse except to the extent otherwise specifically provided for under this article x the following provisions in article viii paragraph a ii and b ii of the gto trust instrument explicitly authorized mr olsen as trustee of that trust to distribute principal of the marital trusts to himself as ms olsen’s spouse the trustee is directed to divide the marital trust into two separate trusts to be referred to as marital trust a and marital trust b the trustee shall place in marital trust a_trust assets hav- ing a value of one million dollars dollar_figure reduced by the amount of generation skipping tax exemption allocated to transfers made by the settlor during lifetime the remaining trust property shall be distributed to marital trust b the trustee is directed as fol- lows with respect to each marital trust a marital trust a the trustee is directed as follows with respect to mar- ital trust a ii the trustee shall in addition pay to or apply for the benefit of the settlor’s spouse so much of the prin- cipal of this trust as the trustee determines to be ad- visable to provide for the health education support and maintenance of the settlor’s spouse b marital trust b the trustee is directed as follows with respect to marital trust b ii the trustee shall in addition pay to or apply for the benefit of the settlor’s spouse so much of the princi- pal of this trust as the trustee determines to be advis- able to provide for the health education support and maintenance of the settlor’s spouse on the record before us we reject respondent’s argument that the gto trust withdrawal of dollar_figure that mr olsen as trustee of the gto trust made in feb- ruary and that he deposited into one of his accounts should be considered to have been made from the family_trust article x paragraph of the gto trust instrument explicitly prohibited mr olsen as the surviving_spouse of ms olsen as discussed infra we agree with respondent that mr olsen as trustee of the gto trust was permitted to appoint to morningside college dollar_figure of the gto trust withdrawals that he made in date and date from appointing any part of the family_trust for his own benefit except as otherwise provided by the gto trust the only exception to the foregoing prohibition is found in article x paragraph of the gto trust instrument under article x paragraph of the gto trust instrument the trustee mr olsen is per- mitted to make discretionary distributions of income and principal for the benefit of ms olsen’s surviving_spouse mr olsen as the trustee determines to be advis- able to provide for the health education support and maintenance of the settlor’s ms olsen’s spouse on the record before us we are persuaded that ms olsen did not intend that the trustee make and that the trustee did not make any such discretionary distributions of income or principal from the family_trust under article x paragraph of the gto trust instrument before the trustee had exhaust- ed the principal of the marital trusts by making discretionary distributions of principal from those trusts as authorized by article viii paragraph a ii and b ii of the gto trust instrument on the record before us we reject the estate’s argument that the gto trust withdrawals totaling dollar_figure that mr olsen as trustee of the gto trust made in date and date and that he used to make charitable_contributions to morningside college should not be considered to have been made from the family_trust it is not material to our resolution of the issue presented under sec_2044 whether as the estate maintains mr olsen as the surviving_spouse of ms olsen did not have an inter_vivos power_of_appointment over the family_trust and the family_trust had not been funded at the time of the gto trust withdrawals mr olsen’s actions of withdrawing from that trust dollar_figure in date and dollar_figure in date or a total of dollar_figure and contributing the respective amounts withdrawn to morningside college are consistent with the authority granted to him under article x paragraph of the gto trust instrument relating to distributions from the family_trust and not consistent with the authority granted to him under article viii paragraph a ii and b ii of the gto trust instrument relating to distributions from marital trust a and marital trust b respectively based upon our examination of the entire record before us we find that dollar_figure of the gto trust withdrawals are considered to have been made from the family_trust and that dollar_figure of those withdrawals are considered to have been made from the marital trusts on that record we further find that the estate is required under sec_2044 to include in the value of decedent’s gross_estate dollar_figure which is dollar_figure the stipulated value of the gto trust on the mr olsen’s actions are also consistent with the history of mr olsen and ms olsen of making significant gifts to morningside college applicable alternate_valuation_date that respondent determined to consist entirely of assets of the marital trusts reduced by dollar_figure the gto trust withdrawal that we have found mr olsen made from the marital trusts in date we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule
